682 S.E.2d 385 (2009)
363 N.C. 582
Emil S. NAZZARO and wife, Robin M. Nazzaro, Plaintiffs,
v.
Thomas P. SAGUN and wife, Hilda R. Sagun; and James Hilldrup and wife, Susan Hilldrup, Defendants.
No. 264P09.
Supreme Court of North Carolina.
August 27, 2009.
M.H. Hood Ellis, Elizabeth City, for Emil S. Nazzaro, et al.
Charles B. Aycock, for Thomas P. Sagun, et al.

ORDER
Upon consideration of the petition filed on the 24th of June 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."